Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solum (US 20180124526) in view of Kgil (US 20140173686). 

As to Claim 1, Solum teaches a method (method for configuring a hearing device to be used with an assistive listening system, abstract, Figure 12), comprising: receiving an acoustic input at a microphone of a hearing device (hearing aid device 1202 user receiving a verbal key code 1212 from a verbal source such as ticket agent, thus receiving acoustic input at a microphone, [0081]); receiving a wireless signal over a wireless link from an assistive listening device (ALD) at an antenna of the hearing device, the wireless signal including digital audio information ( [0081], the smart phone 1210 connected to hearing device 1202 via short-range communication link less than and equal to 2m, transmits a link key to the hearing aid’s  communication circuitry ( Bluetooth transceiver) 1204, thus the hearing aid receiving a link key from the smart phone via short range communication link). Regarding the following: comparing the acoustic input to the digital audio information using a processor of the hearing device, Solum teaches wearer of the hearing aid 1202 can receive a key code 1212 from a verbal or visual source, such as from a ticket agent or kiosk display. The key code 1212 can be keyed into the smartphone 1210 by the wearer, and the smart phone 1210 uses the manually input key code to generate a link, [0081], and [0052] teaches the wearer of the hearing device 802 can receive a code at the venue, such as at a ticket counter or an electronic kiosk. The code can be a numerical code or an alphanumeric code. For example, the code can be the room ID at the venue where the desired audio program will be broadcasted. Further, the user can input the code 820 into the venue app 812 using the keys or voice interface the smartphone 810. In response to the user input code 820, the venue app 812 can obtain the appropriate configuration parameters 805 for the selected audio program (e.g., P2) from the server 825. At the appropriate time, such as immediately before the audio program begins, the venue app 812 can be used to enable the smartphone's BLE link to transmit the configuration parameters 805 to the hearing device 802. The hearing device 802 configures itself or is configured by the smartphone 810 to enable reception of the selected audio program in the form of a modified broadcast (e.g., P2+P2.sub.ID). At the conclusion of the audio program, the venue app 812 can be used to terminate the BLE link to the audio streaming source, allowing resumption of normal hearing device function. Regarding the limitation upon determining that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the ALD to secure the wireless link, Solum teaches on [0066] In order to prevent unsecured reception of the audio program or verbal communications within the audio field 1004, the hearing device, HD.sub.A, is configured to receive a cryptographic key from the configuration parameters source 1010, which is typically situated in the vicinity of the audio/program source 1002. In some implementations, the configuration parameters source 1010 can be part of or immediately proximate the audio/program source 1002 (e.g., at a bank teller station or drive-up window). In other implementations, the configuration parameters source 1010 can be situated in or at a structure (e.g., a kiosk or a ticket counter) that is physically separate from the audio/program source 1002 (e.g., a transmitter in a theater). [0067] For illustrative purposes, the cryptographic key will be referred to as a link key, which may be a session key. The configuration parameters source 1010 can be integral to the audio/program source 1002 or linked via a hardwired or secured wireless connection. The audio/program source 1002 can generate the link key and cooperate with the configuration parameters source 1010 to transmit the link key to the hearing device, HD.sub.A. The hearing device, HD.sub.A, is configured to receive the link key from the configuration parameters source 1010 via a short-range (e.g., ˜2 m) out of band link 1012, examples of which are described herein below. After the hearing device, HD.sub.A, receives the link key, a pairing process with the audio/program source 1002 can ensue. Solum does not explicitly teach upon determining that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the ALD to secure the wireless link. However, Kgil in related field (authentication of communication devices) teaches a method in which one or more trustworthiness attributes of a target device before exchanging data with the target device is determined. See at least abstract. [0007] teaches a user device may include communication circuitry for implementing a communication channel used for exchanging user data with a target device, one or more processors, and one or more memories coupled to the one or more processors. The one or more memories can include executable code which when executed by the one or more processors causes the user device to request one or more trustworthiness attributes of a target device before establishing the communication channel with the target device, receive the one or more trustworthiness attributes of the target device, and determine, based on the received one or more trustworthiness attributes of the target device, a set of one or more security policies to enforce on the communication channel when exchanging user data with the target device. The executable code can also cause the user device to establish the communication channel using the communication circuitry after determining the set of one or more security policies, and enforce the set of one or more security policies on the communication channel when exchanging user data with the target device. Further, on [0074], the trustworthiness score of target device 372 can be compared with a set of trustworthiness thresholds to determine a set of one or more security rules to enforce on a communication channel used for changing user data with target device 372, and/or to determine if addition credentials should be requested from target device 372 before permitting user data to be exchanged with target device 372. The trustworthiness threshold can be correlated with different trust levels to indicate the trustworthiness of target device 372. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further determine that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the ALD to secure the wireless link, as taught by [0081] of Kgil to assess the trustworthiness of the target device before exchanging user data with the target device and thus improving the authentication process. [0074].
As to Claim 2, Solum in view of Kgil teaches the limitations of Claim 1, and wherein the wireless link includes a Bluetooth™ wireless link, (hearing aids incorporating communication device such as Bluetooth transceiver for enhanced connectivity to assistive listening device, [0025] and receiving cryptographic key or link key via short-range second communication link (e.g.  less than 2m), where the long range and short-range communication link can be a Bluetooth link [0064]. 
As to Claim 3, Solum in view of Kgil teaches the limitations of Claim 1, and wherein the wireless link includes a Bluetooth™ Low Energy (BLE) link (Solum on at least [0079] teaches a BLE link between two devices.
As to Claim 4, Solum in view of Kgil teaches the limitations of Claim 1, and wherein the threshold level is programmable, [0073] of Kgil teaches the trustworthiness score can also be adjusted based on the location of user device 302 and/or the device type of target device 372. For example, the trustworthiness score of target device 372 may be adjusted upward if user device 302 is at a relatively safe location such as the user's home or workplace. Further, on [0074] Kgil teaches the trustworthiness thresholds can be correlated with different trust levels to indicate the trustworthiness of target device 372, thus teaching the threshold level is adjustable.  
As to Claim 5, Solum in view of Kgil teaches the limitations of Claim 1, and wherein the acoustic input is generated by the ALD using one or more of dual tone multi-frequency (DTMF) signaling, frequency-shift keying (FSK) signaling, or spread spectrum signaling, Solum teaches on [0077], Figure 11, Solum also teaches an audio modem 1142 of the configuration parameters source 1130 can be used to communicate a link key to the hearing device 1102 via the short-range link 1103. According to one approach, a tele-coil of the configuration parameters source 1130 can be used to send the link key as a DTMF or FSK modulated signal generated by the audio modem 1142. A tele-coil of the communications circuitry 1104 at the hearing device 1102 can receive the modulated signal. In other embodiments, the modulated signal produced by the audio modem 1142 can be sent audibly to the hearing device 1102 using the embedded microphone(s) 1108. In further embodiments, a modulated signal produced by the audio modem 1142 can be sent to both the tele-coil and embedded microphone(s) 1108 of the hearing device 1102. In such embodiments, validating proper receipt of the link key can require receipt of the identical link key via both the tele-coil and the embedded microphone(s) 1108.  
As to Claim 6, Solum teaches a method (method for configuring a hearing device to be used with an assistive listening system, abstract, Figure 12), comprising: receiving an acoustic input at a microphone of a ALD (hearing aid device 1202 user receiving a verbal key code 1212 from a verbal source such as ticket agent, thus receiving acoustic input at a microphone, [0081], since on [0024], Solum teaches hearing devices can also be referred to as assistive listening devices in the context of assistive listening systems. ); receiving a wireless signal over a wireless link from a hearing device at an antenna of the ALD, the wireless signal including digital audio information ( [0030] teaches hearing devices can include hearing devices as well as portable communication devices such as smart phones. [0081], the smart phone 1210 connected to hearing device 1202 via short-range communication link less than and equal to 2m, transmits a link key to the hearing aid’s  communication circuitry ( Bluetooth transceiver) 1204, thus the hearing aid receiving a link key from the smart phone via short range communication link.). Regarding the following: comparing the acoustic input to the digital audio information using a processor of the hearing device, Solum teaches wearer of the hearing aid 1202 can receive a key code 1212 from a verbal or visual source, such as from a ticket agent or kiosk display. The key code 1212 can be keyed into the smartphone 1210 by the wearer, and the smart phone 1210 uses the manually input key code to generate a link, [0081], and [0052] teaches the wearer of the hearing device 802 can receive a code at the venue, such as at a ticket counter or an electronic kiosk. The code can be a numerical code or an alphanumeric code. For example, the code can be the room ID at the venue where the desired audio program will be broadcasted. Further, he user can input the code 820 into the venue app 812 using the keys or voice interface the smartphone 810. In response to the user input code 820, the venue app 812 can obtain the appropriate configuration parameters 805 for the selected audio program (e.g., P2) from the server 825. At the appropriate time, such as immediately before the audio program begins, the venue app 812 can be used to enable the smartphone's BLE link to transmit the configuration parameters 805 to the hearing device 802. The hearing device 802 configures itself or is configured by the smartphone 810 to enable reception of the selected audio program in the form of a modified broadcast (e.g., P2+P2.sub.ID). At the conclusion of the audio program, the venue app 812 can be used to terminate the BLE link to the audio streaming source, allowing resumption of normal hearing device function. Regarding the limitation upon determining that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the hearing device to secure the wireless link, Solum teaches on [0077], Figure 11, Solum also teaches an audio modem 1142 of the configuration parameters source 1130 can be used to communicate a link key to the hearing device 1102 via the short-range link 1103. According to one approach, a tele-coil of the configuration parameters source 1130 can be used to send the link key as a DTMF or FSK modulated signal generated by the audio modem 1142. A tele-coil of the communications circuitry 1104 at the hearing device 1102 can receive the modulated signal. In other embodiments, the modulated signal produced by the audio modem 1142 can be sent audibly to the hearing device 1102 using the embedded microphone(s) 1108. In further embodiments, a modulated signal produced by the audio modem 1142 can be sent to both the tele-coil and embedded microphone(s) 1108 of the hearing device 1102. In such embodiments, validating proper receipt of the link key can require receipt of the identical link key via both the tele-coil and the embedded microphone(s) 1108. As shown on Figure 11, the hearing aids also comprising an encrypted and decrypted circuit 1106, [0071]. 
 Solum does not explicitly teach upon determining that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the hearing device to secure the wireless link. However, Kgil in related field (authentication of communication devices) teaches a method in which one or more trustworthiness attributes of a target device before exchanging data with the target device is determined. See at least abstract. [0007] teaches a user device may include communication circuitry for implementing a communication channel used for exchanging user data with a target device, one or more processors, and one or more memories coupled to the one or more processors. The one or more memories can include executable code which when executed by the one or more processors causes the user device to request one or more trustworthiness attributes of a target device before establishing the communication channel with the target device, receive the one or more trustworthiness attributes of the target device, and determine, based on the received one or more trustworthiness attributes of the target device, a set of one or more security policies to enforce on the communication channel when exchanging user data with the target device. The executable code can also cause the user device to establish the communication channel using the communication circuitry after determining the set of one or more security policies, and enforce the set of one or more security policies on the communication channel when exchanging user data with the target device. Further, on [0074], the trustworthiness score of target device 372 can be compared with a set of trustworthiness thresholds to determine a set of one or more security rules to enforce on a communication channel used for changing user data with target device 372, and/or to determine if addition credentials should be requested from target device 372 before permitting user data to be exchanged with target device 372. The trustworthiness threshold can be correlated with different trust levels to indicate the trustworthiness of target device 372. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further determine that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the ALD to secure the wireless link, as taught by [0081] of Kgil to assess the trustworthiness of the target device before exchanging user data with the target device and thus improving the authentication process. [0074].
As to Claim 7, Solum in view of Kgil teaches the limitations of Claim 6, and wherein the acoustic input includes a voice of a wearer of the hearing device ( [0030] teaches  the audio/program source 202 transmits an audio stream in the form of human voice sounds, such as voice sounds produced by a teller at a bank or a vendor at a kiosk, for example, [0052] teaches the user can input code using voice interface). 
As to Claim 8, Solum in view of Kgil teaches the limitations of Claim 6, and wherein the ALD includes an acoustic or ultrasonic modem configured to send signals to the hearing device to distribute the encryption key (Solum teaches on [0077] an audio modem 1142 of the configuration parameters source 1130 can be used to communicate a link key to the hearing device 1102 via the short-range link 1103. According to one approach, a tele-coil of the configuration parameters source 1130 can be used to send the link key as a DTMF or FSK modulated signal generated by the audio modem 1142. 
As to Claim 9, Solum teaches a system ( Figures 8, 10-12) comprising: a hearing device configured to be worn in an ear of a wearer( [0024] teaches hearing devices including BTE, ITE etc.) , the hearing device including a microphone ( Figure 11, hearing device 1102), first wireless communication electronics, memory and a processor ( hearing device 1102 including communications circuitry 1104, processor and memory implicit); an assistive listening device (ALD)( audio streaming system 1120, Figure 11) configured to communicate with the hearing device ( hearing device 1102, [0069]), the ALD including second wireless communication electronics( 1180). Regarding the following: wherein the memory is programmed with instructions that when executed by the processor, cause the processor to: compare an acoustic input received at the microphone to digital audio information from a wireless signal received from the ALD over a wireless link; and upon determining that the acoustic input and the digital audio information are correlated at a threshold level, create and distribute an encryption key to the ALD to secure the wireless link, Solum teaches on [0069] and [0070] a hearing device 1102 configured to communicate with an audio streaming system 1120 in accordance with various embodiments. The audio streaming system 1120 shown in FIG. 11 includes a configuration parameters source 1130, a link key generator 1150, an encryption/decryption circuit 1160, an audio streaming source 1170, and communication circuitry 1180. Either the audio streaming system 1120 or the hearing device 1102 can initiate security procedures before a communication link is established between the two entities. According to some embodiments, the link key generator 1150 is configured to generate a secret link key the first time the audio streaming source 1170 and the hearing device 1102 communicate. The configuration parameters source 1130 is configured to transmit the link key to the hearing device 1102 via an out of band, short-range communication link 1103.
[0070] Communication circuitry 1104 of the hearing device 1102 is configured to establish the out of band communication link 1103, referred to as a second communication link, with the configuration parameters source 1130 of the audio streaming system 1120. As will be described herein below, the design of the communication circuitry 1104 can vary in terms of structure and function depending on the type of communication device incorporated in the configuration parameters source 1130. After transferring the link key from the configuration parameters source 1132 to the hearing device 1102 via the second communication link 1103, and after successful pairing, the first communication link 1107 is established between the hearing device 1102 and the audio streaming system 1120. Solum does not explicitly teach and upon determining that the acoustic input and the digital audio information are correlated at a threshold level, create and distribute an encryption key to the ALD to secure the wireless link. However, Kgil in related field (authentication of communication devices) teaches a method in which one or more trustworthiness attributes of a target device before exchanging data with the target device is determined. See at least abstract. [0007] teaches a user device may include communication circuitry for implementing a communication channel used for exchanging user data with a target device, one or more processors, and one or more memories coupled to the one or more processors. The one or more memories can include executable code which when executed by the one or more processors causes the user device to request one or more trustworthiness attributes of a target device before establishing the communication channel with the target device, receive the one or more trustworthiness attributes of the target device, and determine, based on the received one or more trustworthiness attributes of the target device, a set of one or more security policies to enforce on the communication channel when exchanging user data with the target device. The executable code can also cause the user device to establish the communication channel using the communication circuitry after determining the set of one or more security policies, and enforce the set of one or more security policies on the communication channel when exchanging user data with the target device. Further, on [0074], the trustworthiness score of target device 372 can be compared with a set of trustworthiness thresholds to determine a set of one or more security rules to enforce on a communication channel used for changing user data with target device 372, and/or to determine if addition credentials should be requested from target device 372 before permitting user data to be exchanged with target device 372. The trustworthiness threshold can be correlated with different trust levels to indicate the trustworthiness of target device 372. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further determine that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the ALD to secure the wireless link, as taught by [0081] of Kgil to assess the trustworthiness of the target device before exchanging user data with the target device and thus improving the authentication process. [0074].
As to Claim 10, Solum in view of Kgil teaches the limitations of Claim 9, and wherein the hearing device is a personal sound amplification product (PSAP), Solum on [0024] teaches the term hearing devices refers to a wide variety of devices that can aid a person with impaired hearing. Hearing devices of the present disclosure include hearables (e.g., wearable earphones, headphones, virtual reality headsets), hearing aids (e.g., hearing instruments, thus including any device that involves sound amplification).
As to Claim 11, Solum in view of Kgil teaches the limitations of Claim 9, and wherein the hearing device is a hearing aid (Solum on [0024] The term hearing devices refers to a wide variety of devices that can aid a person with impaired hearing. Hearing devices of the present disclosure include hearables (e.g., wearable earphones, headphones, virtual reality headsets), hearing aids (e.g., hearing instruments).
As to Claim 12, Solum in view of Kgil teaches the limitations of Claim 11, and wherein the hearing aid includes an in-the-ear (ITE) hearing aid (Hearing devices include, but are not limited to, behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), receiver-in-canal (RIC), receiver-in-the-ear (RITE) or completely-in-the-canal (CIC) type hearing devices. Solum on [0024].
As to Claim 13, Solum in view of Kgil teaches the limitations of Claim 11, and wherein the hearing aid includes a behind-the-ear (BTE) hearing aid, (Hearing devices include, but are not limited to, behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), receiver-in-canal (RIC), receiver-in-the-ear (RITE) or completely-in-the-canal (CIC) type hearing devices. Solum on [0024].
As to Claim 14, Solum in view of Kgil teaches the limitations of Claim 11, and wherein the hearing aid includes an in-the-canal (ITC) hearing aid, Hearing devices include, but are not limited to, behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), receiver-in-canal (RIC), receiver-in-the-ear (RITE) or completely-in-the-canal (CIC) type hearing devices. Solum on [0024].
As to Claim 15, Solum in view of Kgil teaches the limitations of Claim 11, and wherein the hearing aid includes a receiver-in-canal (RIC) hearing aid, Hearing devices include, but are not limited to, behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), receiver-in-canal (RIC), receiver-in-the-ear (RITE) or completely-in-the-canal (CIC) type hearing devices. Solum on [0024].

As to Claim 16, Solum in view of Kgil teaches the limitations of Claim 11, and wherein the hearing aid includes a completely-in-the-canal (CIC) hearing aid, Hearing devices include, but are not limited to, behind-the-ear (BTE), in-the-ear (ITE), in-the-canal (ITC), receiver-in-canal (RIC), receiver-in-the-ear (RITE) or completely-in-the-canal (CIC) type hearing devices. Solum on [0024].

As to Claim 17, Solum teaches a system ( Figures 8, 10-12) comprising: a hearing device configured to be worn in an ear of a wearer( [0024] teaches hearing devices including BTE, ITE etc.) , the hearing device ( Figure 11, hearing device 1102) including first wireless communication electronics ( hearing device 1102 including communications circuitry 1104), an assistive listening device (ALD)( audio streaming system 1120, Figure 11) configured to communicate with the hearing device ( hearing device 1102, [0069]), the ALD including a microphone, second wireless communication electronics( 1180), a memory, and a processor ( hearing devices can be referred as “ assistive listening devices, [0024] where hearing devices includes a processor, memory, wireless transceiver, [0025] and [0023] for audio streaming.).  Regarding the following: wherein the memory is programmed with instructions that when executed by the processor, cause the processor to: compare an acoustic input received at the microphone to digital audio information from a wireless signal received from the ALD over a wireless link; and upon determining that the acoustic input and the digital audio information are correlated at a threshold level, create and distribute an encryption key to the ALD to secure the wireless link, Solum teaches on [0069] and [0070] a hearing device 1102 configured to communicate with an audio streaming system 1120 in accordance with various embodiments. The audio streaming system 1120 shown in FIG. 11 includes a configuration parameters source 1130, a link key generator 1150, an encryption/decryption circuit 1160, an audio streaming source 1170, and communication circuitry 1180. Either the audio streaming system 1120 or the hearing device 1102 can initiate security procedures before a communication link is established between the two entities. According to some embodiments, the link key generator 1150 is configured to generate a secret link key the first time the audio streaming source 1170 and the hearing device 1102 communicate. The configuration parameters source 1130 is configured to transmit the link key to the hearing device 1102 via an out of band, short-range communication link 1103.
[0070] Communication circuitry 1104 of the hearing device 1102 is configured to establish the out of band communication link 1103, referred to as a second communication link, with the configuration parameters source 1130 of the audio streaming system 1120. As will be described herein below, the design of the communication circuitry 1104 can vary in terms of structure and function depending on the type of communication device incorporated in the configuration parameters source 1130. After transferring the link key from the configuration parameters source 1132 to the hearing device 1102 via the second communication link 1103, and after successful pairing, the first communication link 1107 is established between the hearing device 1102 and the audio streaming system 1120. Solum does not explicitly teach upon determining that the acoustic input and the digital audio information are correlated at a threshold level, create and distribute an encryption key to the ALD to secure the wireless link. However, Kgil in related field (authentication of communication devices) teaches a method in which one or more trustworthiness attributes of a target device before exchanging data with the target device is determined. See at least abstract. [0007] teaches a user device may include communication circuitry for implementing a communication channel used for exchanging user data with a target device, one or more processors, and one or more memories coupled to the one or more processors. The one or more memories can include executable code which when executed by the one or more processors causes the user device to request one or more trustworthiness attributes of a target device before establishing the communication channel with the target device, receive the one or more trustworthiness attributes of the target device, and determine, based on the received one or more trustworthiness attributes of the target device, a set of one or more security policies to enforce on the communication channel when exchanging user data with the target device. The executable code can also cause the user device to establish the communication channel using the communication circuitry after determining the set of one or more security policies, and enforce the set of one or more security policies on the communication channel when exchanging user data with the target device. Further, on [0074], the trustworthiness score of target device 372 can be compared with a set of trustworthiness thresholds to determine a set of one or more security rules to enforce on a communication channel used for changing user data with target device 372, and/or to determine if addition credentials should be requested from target device 372 before permitting user data to be exchanged with target device 372. The trustworthiness threshold can be correlated with different trust levels to indicate the trustworthiness of target device 372. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further determine that the acoustic input and the digital audio information are correlated at a threshold level, using the processor to create and distribute an encryption key to the ALD to secure the wireless link, as taught by [0081] of Kgil to assess the trustworthiness of the target device before exchanging user data with the target device and thus improving the authentication process. [0074].

As to Claim 18, Solum in view of Kgil teaches the limitations of Claim 17, and wherein the wireless link includes a Bluetooth™ wireless link, (hearing aids incorporating communication device such as Bluetooth transceiver for enhanced connectivity to assistive listening device, [0025] and receiving cryptographic key or link key via short-range second communication link (e.g.  less than 2m), where the long range and short-range communication link can be a Bluetooth link [0064]. 
As to Claim 19, Solum in view of Kgil teaches the limitations of Claim 17, and wherein the wireless link includes a Bluetooth™ Low Energy (BLE) link (Solum on at least [0079] teaches a BLE link between two devices.
As to Claim 20, Solum in view of Kgil teaches the limitations of Claim 17, and wherein the threshold level is programmable, [0073] of Kgil teaches the trustworthiness score can also be adjusted based on the location of user device 302 and/or the device type of target device 372. For example, the trustworthiness score of target device 372 may be adjusted upward if user device 302 is at a relatively safe location such as the user's home or workplace. Further, on [0074] Kgil teaches the trustworthiness thresholds can be correlated with different trust levels to indicate the trustworthiness of target device 372, thus teaching the threshold level is adjustable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651